878 F.2d 379Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dearl E. CRUMP, Plaintiff-Appellant,v.Bill R. OVERMAN, Sheriff, Virginia Beach, Virginia, MajorCultrell, Deputy Sheriff, Captain Truxell, DeputySheriff, Defendants-Appellees.
No. 89-6541.
United States Court of Appeals, Fourth Circuit.
Submitted March 28, 1989.Decided June 26, 1989.

Dearl E. Crump, appellant pro se.
Laura Jayne Holland (Willcox & Savage, PC) for appellees.
Before HARRISON L. WINTER, K.K. HALL, and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Dearl E. Crump appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Crump v. Overman, C/A No. 88-465-N (E.D.Va. Feb. 13, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid the decisional process.


2
AFFIRMED.